Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a summarizing module (for) monitoring”, “a publisher/error evaluator module configured to compare/communicate”, and “a higher-level manager module to be used for” in claim 13; “the global manager module determines (for determining)” in claims 15, 16, 18, and 19; and “the global manager module uses (for using)” in claim 17.  Support for the structure can be found in para. [00103] -- [00105] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Given the broadest reasonable interpretation, claim 1 recites a mental process which can be performed in the human mind with the aid of pen and paper.  The limitation monitoring forensics information of an application container known to be operating in a stable manner can be performed in the mind and is merely making an observation.  The limitation applying an autoencoding process to the monitored forensics information of the application container known to be operating in the stable manner to determine an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding is a mathematical function that can be performed in the mind with the aid of pen and paper.  The limitation applying the determined encoder/decoder pair to the monitored forensics information of the application container known to be operating in the stable manner to determine a training forensics model for the application container known to be operating in a stable manner can be performed in the mind with the aid of pen and paper.  And the limitation wherein the training forensics model is used as a basis of comparison to determine container health of one or more containers can be performed in the mind and is merely an evaluation and judgment.
This judicial exception is not integrated into a practical application because there are no additional elements that improve the functioning of a computer, or an improvement to other technology or technical field.  In para. [00009], the specification discloses the autoencoding process of the method can include at least one of a vanilla autoencoding process, a variational autoencoding process, and a variational autoencoding process for time series anomaly detection, all of which are well-known autoencoding processes.  The recitation of an “application container” merely links the use of the judicial exception to a particular technological environment or field of use and does not integrate the judicial exception into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because there are no additional elements that implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Claim 2 recites communicating the training forensics model to a higher-level manager for higher-level management of the application containers.  Given the broadest, reasonable interpretation, this limitation can be performed in the mind and is merely communicating a model to another person (a higher-level manager).  Assuming arguendo, that a “a higher-level manager” is a computer system, if a claim, under its broadest reasonable interpretation covers performance in the mind but for the recitation See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed Cir. 2016) “[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally of with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible).  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  The courts have recognized receiving or transmitting data over a network as well-understood, routine, and conventional functions (see MPEP 2106.05(d) II, i.).      
summarizing the forensics information before applying the autoencoding process; wherein the summarizing comprises at least one of categorizing the forensics information, and vectorizing the forensics information by a time quantum.  This limitation can be performed in the mind with the aid of pen and paper.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman Saffar et al., US 10,824,726 B1, and further in view of Chang et al., US 2021/0058424 A1.
Referring to claim 1:
In col. 10, lines 7-10, Herman Saffar et al. disclose monitoring forensics information of an application container known to be operating in a stable manner.

In para. 0042, Chang et al. disclose an anomaly detector that comprises machine learning.  In para. 0046, Chang et al. disclose in the training phase, training datasets (monitored forensics information of the application container known to be operating in the stable manner) are used to build one or more models for the machine learning system (a training forensics model).  In para. 0058, Chang et al. disclose that the machine learning system may use an autoencoder for anomaly detection.  Autoencoder is an unsupervised artificial neural network that learns how to compress and encode data, and learns how to reconstruct the data back from the reduced encoded representation that is as close to possible to the original input (an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum 
Referring to claim 2, in col. 10, lines 20-30, Herman Saffar et al. disclose communicating the training forensics model to a higher-level manager for higher-level management of the application containers (the model is communicated to the decision algorithm module). 
Referring to claim 3, in col. 9, lines 54-59, Herman Saffar et al. disclose summarizing the forensics information before applying the autoencoding process, and in para. 0055 and 0057, Chang et al. disclose wherein the summarizing comprises at least 
Referring to claim 4, in para. 0058, Chang et al. disclose wherein the training forensics model comprises a latent code determined by an encoding process of the encoder/decoder pair, wherein the encoding process includes a neural network. 

Allowable Subject Matter
Claims 5-10 and 13-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter.  
US 11,106,560 B2 disclose monitoring containers and setting thresholds and other parameters which control operation of the containers running in the container environment.  US 10,397,255 B1 discloses monitoring containers for malicious states of applications using a machine learning model.  US 2018/0293501 A1 discloses training and tuning a machine learning model. Madani et al. disclose training an autoencoder and accounting for drift.  US 2020/0285555 A1 discloses using an autodecoder to detect anomalies.  And An et al. disclose detecting anomalies using a variational autoencoder.  
With respect to claim 5, the combination of Herman Saffar et al. and Chang et al. teach all of the limitations except for the following limitations: for each of the plurality of application containers, determining if an error exists above the predetermined threshold value, and if no error above the predetermined threshold value is determined to exist, communicating the model representative of the monitored forensics information of the application container to a higher-level manager to be used for higher-level management 
With respect to claim 13, the combination of Herman Saffar et al. and Chang et al. teach all of the limitations except for the following limitations: an apparatus comprising: for each of the plurality of application containers; a summarizing module monitoring forensics information of the application container, an encoder encoding the monitored forensics information to determine a model representative of the monitored forensics information of the application container and a publisher/error evaluator module configured to: compare the determined error to a predetermined threshold value to determine if an error exists above the predetermined threshold value, and if the error is below the predetermined threshold value, communicate the model representative of the monitored forensics information of the application container to a higher-level manager module to be used for higher-level management of at least one of the plurality of application containers and the container networks; and if the error is above the predetermined threshold value, communicate the model representative of the monitored forensics information of the application container and the monitored forensics information of the application container to the higher-level manager module to be used for higher-level management of at least one of the plurality of application containers and the container networks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.